         Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 1 of 54



                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMES L. BROWN on behalf                  :                    Case No.: 14 _____________
of himself and all others similarly situated,
                                          :
                                          :
                        Plaintiff,        :
                                          :                    CLASS ACTION
      v.                                  :
                                          :                    JURY TRIAL DEMANDED
                                          :
ACCESS MIDSTREAM PARTNERS, L.P.,          :                    ELECTRONICALLY FILED
CHESAPEAKE ENERGY CORP., and              :
DOMENIC J. DELL’OSSO, JR.,                :
                                          :
                        Defendants.       :
__________________________________________:


                                CLASS ACTION COMPLAINT

       Plaintiff James L. Brown, by his attorneys, brings this action on his own behalf and on

behalf of all others similarly situated against Defendants Access Midstream Partners, L.P.

(“Access Midstream”), Chesapeake Energy Corporation (“Chesapeake”), and Domenic J.

Dell’Osso, Jr. (“Dell’Osso”), and alleges as follows:

                                        INTRODUCTION

       1.      This is a civil RICO case brought on behalf of Pennsylvania oil and natural gas

lessors against individuals and entities who implemented an off-balance sheet corporate

financing scheme to enrich themselves by wrongfully reducing royalty payments to these lessors.

Plaintiff seeks relief on behalf of all similarly situated Pennsylvania oil and gas lessors for

violations of the Racketeering Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C.

§§ 1961-1968. Plaintiff also asserts a claim for unjust enrichment against Defendants.




                                                  1
         Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 2 of 54



       2.      Since at least 2012, Defendants and their unnamed co-conspirator Chesapeake

Appalachia, LLC (“Chesapeake Appalachia”)1 have engaged in a conspiracy, combination and

enterprise to pass on to Pennsylvania oil and gas lessors vastly inflated oil and gas gathering and

transportation costs – thereby decreasing the monthly royalty payments to the oil and gas lessors

– in connection with an off-balance sheet financing scheme that has provided over $2 Billion in

proceeds to Chesapeake and a contractually guaranteed stream of payments to Access

Midstream.

       3.      Prior to December 20, 2012, the “actual” oil and gas gathering and transportation

costs chargeable to lessors’ royalty payments had been provided by Chesapeake’s subsidiary,

Chesapeake Midstream Operating, LLC (“CMO”). On December 20, 2012, CMO was acquired

by Access Midstream, an entity newly formed by Chesapeake to purchase certain midstream gas

gathering, transport, processing and related assets in the Marcellus basin, among other oil and

gas geological regions. Access Midstream paid Chesapeake over $2 Billion to acquire these

midstream assets.

       4.      “On December 20, 2012, in connection with the closing of the CMO Acquisition,

Access Midstream entered into new gas gathering agreements (the “Gas Gathering Agreements”)

with certain subsidiaries of Chesapeake Energy Corporation,” including Chesapeake Appalachia,

LLC (“Chesapeake Appalachia”).2 Chesapeake Appalachia entered into a fixed-price 15-year

“cost-of-service” contract that “provides a [15%] pre-income tax rate of return on invested




1
        Chesapeake Appalachia, LLC has not been named herein because it is a signatory to an
oil and gas lease with Plaintiff, which contains an arbitration clause. As a result, Plaintiff, on
behalf of himself and the Class defined herein, has brought claims in arbitration against
Chesapeake Appalachia before the American Arbitration Association.
2
        See Access Midstream SEC Form 8-K, Dec. 19, 2012, at 2-5.
(http://www.sec.gov/Archives/edgar/data/1483096/00119312512514085/d457818d8k.htm) .
                                             2
         Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 3 of 54



capital” to Access Midstream,3 which is a confiscatory and monopolistic pricing that is anything

but an arm’s-length price for gas gathering and transportation costs for Marcellus basin oil and

gas. In connection with the new Gas Gathering Agreements, Access Midstream also agreed to

rebate to certain subsidiaries and affiliates of Chesapeake various payments for use of

machinery, services, IT support and other related assets and operations, so that Chesapeake

would, in effect, share in the inflated gas gathering and transportation costs set forth in the new

Gas Gathering Agreements.

       5.      The evident purpose of the Gas Gathering Agreement between Access Midstream

and Chesapeake Appalachia was to pass on to Marcellus basin oil and gas lessors the inflated

costs built into the Gas Gathering Agreement, which are actually a subterfuge to repay to Access

Midstream the purchase price for Chesapeake’s gas gathering and transportation operations plus

an inflated 15% per annum pre-income tax rate of return that would itself be rebated in part to

Chesapeake.

       6.      The enterprises underlying this conspiracy are Access Midstream and the

association-in-fact enterprise of Access Midstream, Chesapeake Appalachia, Chesapeake, and

Dell’Osso. Through these enterprises, Defendants and Chesapeake Appalachia directed: (a) the

payment of over $2 Billion for the midstream operations to Chesapeake; (b) the agreements by

Chesapeake Appalachia and other Chesapeake subsidiaries to pay vastly inflated gas gathering

and transportation fees to Access Midstream and to share, in effect, in Access Midstream’s

receipt of these fees through rebates and ostensible fees for equipment, IT and other services

provided by the Chesapeake subsidiaries and affiliates; (c) the treatment by Chesapeake of the

billions of dollars in payments due to Access Midstream under the Gas Gathering Agreement as

off-balance sheet obligations; and (d) the reductions in royalty payments to oil and gas lessors



3      Id. at 5.
                                                  3
          Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 4 of 54



throughout the United States, including Pennsylvania, by cost deductions made by Chesapeake

Appalachia and other Chesapeake subsidiaries which included the inflated gas gathering and

transportation fees paid to Access Midstream.

         7.    These enterprises have engaged in mail and wire fraud through Chesapeake

Appalachia’s passing-on to Marcellus basin oil and gas lessors royalty statements and payments

that have deducted inflated gas gathering and transportation costs that do not reflect the true

market cost for gas gathering and transportation but instead reflect related-party and inflated

costs (set by the new Gas Gathering Agreement) that should not be deducted from the lessors’ oil

and gas royalty payments. As a result, Defendants, along with their co-conspirator Chesapeake

Appalachia, have violated and continue to violate RICO, and have otherwise deprived Plaintiff

and the members of the Class of their rightful royalties from oil and gas extracted from their

lands.

                                 JURISDICTION AND VENUE

         8.    Plaintiff brings this action pursuant to 18 U.S.C. § 1964, which confers

jurisdiction upon this Court over Plaintiff’s claims brought under RICO. The jurisdiction of this

Court also arises under 28 U.S.C. § 1331. Supplemental jurisdiction over the state law claims

exists pursuant to 28 U.S.C. § 1367.

         9.    Venue is proper in this District pursuant to 18 U.S.C. § 1965(a)—which provides

for venue in any district in which a RICO defendant transacts his affairs—and 28 U.S.C. §

1391(b), in that a substantial part of the events giving rise to Plaintiff’s claims occurred in this

District and the Defendants are subject to personal jurisdiction in this District.

                                              PARTIES

         10.   Plaintiff James L. Brown (“Brown”) is a citizen of Pennsylvania who resides at

3002 Herrickville Rd., Wyalusing, PA 18853. He is the lessor on the oil and gas lease attached

                                                   4
          Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 5 of 54



hereto as Exhibit A and, pursuant thereto, has received oil and gas royalty payments from or on

behalf of Chesapeake Appalachia during the relevant period.

         11.   Defendant Chesapeake Energy Corporation (“Chesapeake”) is an Oklahoma

corporation, with a stated address at 6100 North Western Avenue, Oklahoma City, Oklahoma

73118.

         12.   Access Midstream Partners, L.P. (“Access Midstream”) is a Delaware limited

partnership, with a stated address at 525 Central Park Drive, Oklahoma City, Oklahoma 73105.

         13.   Chesapeake Appalachia, LLC, a co-conspirator, has not been named herein

because it is a signatory to an oil and gas lease with Plaintiff, which contains an arbitration

clause. As a result, Plaintiff, on behalf of himself and the Class defined herein, has brought

claims in arbitration against Chesapeake Appalachia before the American Arbitration

Association.

         14.   Domenic J. Dell’Osso, Jr. (“Dell’Osso”) is and has been, at all pertinent times, the

Executive Vice President and Chief Financial Officer of Chesapeake, as well as a member of the

board of directors of Access Midstream. He was formerly the Executive Vice President and

Chief Financial Officer of Chesapeake Appalachia. Mr. Dell’Osso was also Executive Vice

President and Chief Financial Officer of the following Chesapeake affiliates: Chesapeake

Midstream Development, LLC; Chesapeake Energy Marketing, Inc.; Chesapeake Exploration

LLC and Chesapeake Operating, Inc. On information and belief, Mr. Dell’Osso is a resident of

Oklahoma.

                                  FACTUAL BACKGROUND

         A.    Plaintiff’s Relationship with Chesapeake Appalachia

         15.   Plaintiff is a Pennsylvania resident who owns land in Pennsylvania’s Marcellus

basin.

                                                  5
         Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 6 of 54



       16.     On or about June 20, 2007, Plaintiff entered into a “Paid-Up Oil & Gas Lease”

with Chesapeake Appalachia, dated June 20, 2007, which is attached hereto as Exhibit A.

       17.     As reflected in Exhibit A, these leases are in a common pre-printed form, drafted

by Chesapeake Appalachia, and are practically uniform throughout the Marcellus basin for oil

and gas lessors.

       B.      Defendants’ Natural Gas Operations in Pennsylvania

       18.     Chesapeake is a NYSE-traded company which is one of the largest natural gas

producers in the United States.

       19.     Natural gas is generally located in sub-surface deposits and is extracted either

through drilling or hydraulic fracturing (“fracking”). Once a natural gas deposit is reached

through these processes, a wellhead is placed on the deposit. After a wellhead is in place, natural

gas can be moved from the well through gathering pipes and ultimately transported through an

intrastate transmission pipeline. Intrastate transmission pipelines connect to major interstate

transmission pipelines which transport natural gas throughout the United States. The transport

and processing steps which follow removal of natural gas from the wellhead but precede entry of

the gas into an interstate transmission pipeline are sometimes referred to by industry participants

in a collective fashion as “gathering.”

       20.     The Marcellus basin in Pennsylvania contains large natural gas deposits.

Chesapeake, among other companies, has conducted extensive natural gas drilling and fracking

operations in the basin over the past decade.

       21.     In order to facilitate Chesapeake’s drilling and fracking operations in the

Marcellus basin, its subsidiary Chesapeake Appalachia entered into agreements to lease land

from Pennsylvania residents. These lease agreements, such as the one entered into by Plaintiff




                                                 6
           Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 7 of 54



and attached as Exhibit A, give Chesapeake Appalachia the right to extract oil and natural gas

from lessors’ lands and to transport and sell the oil and gas.

       22.     In return for the right to extract oil and gas, the lease agreements promise a

royalty to the lessors based on the price ultimately realized by Chesapeake Appalachia for the oil

and gas.

       C.      Chesapeake’s Financial Difficulties in 2012

       23.     Due to major capital expenditures and lower natural gas prices, Chesapeake found

itself in severe financial difficulty at the beginning of 2012. The company was in immediate

need of additional liquidity to service its debt and fund its operations.4

       24.     Among other plans to extricate itself from its difficulties, Chesapeake announced

in February 2012 its intent to sell its “midstream assets,” which included its natural gas gathering

and intrastate pipeline operations in the Marcellus basin.5

       25.     Chesapeake’s midstream assets were held by its subsidiary, Chesapeake

Midstream Operating, L.L.C. (“CMO”).6

       D.      The Scheme to Raise Money from the Sale of Chesapeake’s Midstream
               Assets and Pass the Transaction Costs to Oil and Gas Lessors

       26.     On December 20, 2012, Chesapeake completed the sale of CMO to Access

Midstream, which is a publicly traded Master Limited Partnership formed by Chesapeake in July



4
        See, e.g., Chesapeake Energy’s New Plan: Desperate Measures for Desperate Times,
Christopher Helman (Forbes Feb. 13, 2012).
http://www.forbes.com/sites/christopherhelman/2012/02/13/chesapeake-energys-new-plan-
desperate-measures-for-desperate-times/.
5
        Feb. 13, 2012 Chesapeake Press Release.
http://www.chk.com/News/Articles/Pages/1660501.aspx.
6
        Access Midstream SEC Form 8-K, Dec. 19, 2012, at 2.
http://www.sec.gov/Archives/edgar/data/1483096/00119312512514085/d457818d8k.htm.

                                                  7
            Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 8 of 54



2012 to acquire Chesapeake’s midstream assets in the Marcellus basin, among other oil and gas

geological regions.7

           27.   Access Midstream paid Chesapeake $2.16 billion to acquire these midstream

assets.8

           28.   In return for this substantial payment, Access Midstream acquired more than just

Chesapeake’s midstream assets, however. In connection with the acquisition, Access Midstream

also entered into gas gathering agreements (“Gas Gathering Agreements”) with certain

Chesapeake subsidiaries, including Chesapeake Appalachia.9

           29.   Pursuant to the Gas Gathering Agreements, Chesapeake’s subsidiaries agreed to

pay Access Midstream for natural gas gathering and transportation services, including intrastate

transport.10

           30.   The Gas Gathering Agreement between Access Midstream and Chesapeake

Appalachia covered Chesapeake’s operations in the Marcellus basin (“Marcellus Gas Gathering

Agreement”).11 Under the Marcellus Gas Gathering Agreement, Chesapeake Appalachia’s

payments to Access Midstream for gas gathering and transportation services were referred to as

the “Marcellus fee.” Id. Access Midstream characterizes the Marcellus fee as “a cost-of-service

based fee.” Id. However, as explained in the paragraphs immediately following, the Marcellus

7
        Access Midstream SEC Form 8-K, Dec. 19, 2012, at 2.
http://www.sec.gov/Archives/edgar/data/1483096/00119312512514085/d457818d8k.htm
8
        Dec. 11, 2012 Chesapeake Press Release.
http://www.chk.com/news/articles/Pages/1766390.aspx.
9
        Access Midstream SEC Form 8-K, Dec. 19, 2012, at 2-5.
http://www.sec.gov/Archives/edgar/data/1483096/00119312512514085/d457818d8k.htm.
10
       Chesapeake Energy’s $5 Billion Shuffle, Abrahm Lustgarten (ProPublica Mar. 13, 2014)
(“ProPublica Report”), attached hereto as Ex. B.
11
        Access Midstream SEC Form 8-K, Dec. 19, 2012, at 5.
http://www.sec.gov/Archives/edgar/data/1483096/00119312512514085/d457818d8k.htm.
                                             8
            Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 9 of 54



fee is not based on Access Midstream’s costs of service but is, instead, an inflated fee meant to

provide Access Midstream with a guaranteed, above-market return as an incentive and

consideration for the $2.16 Billion payment it made to Chesapeake.

          31.   The Marcellus Gas Gathering Agreement has a 15-year term and provides that, on

January 1 of each year, the Marcellus fee will be recalculated to provide “a specified pre-income

tax rate of return on invested capital.”12

          32.   Thus, the Marcellus Gas Gathering Agreement was structured to insure a

guaranteed rate of return to Access Midstream for a 15-year period.13 Although neither

Chesapeake nor Access Midstream has filed the Marcellus Gas Gathering Agreement with the

SEC, ProPublica has reported that this rate of return is 15% per year. Chesapeake Energy’s $5

Billion Shuffle, Abrahm Lustgarten (ProPublica Mar. 13, 2014) (“ProPublica Report”), attached

hereto as Ex. B.

          33.   As the Pro Publica Report details, the Marcellus fee is not cost-of-service based

but was instead intended to provide Access Midstream with a guaranteed interest rate on its

investment, much like a loan. Id.

          34.   Not only did Chesapeake Appalachia agree to this above-market rate of return,

but it has also agreed to pay Access Midstream supra-competitive prices for natural gas gathering

and transportation services, as part of the Marcellus fee. On information and belief, Chesapeake

Appalachia has, in some instances, paid fees for gas pipeline transport to Access Midstream that

are many multiples of Access Midstream’s actual costs and far more than the costs previously

incurred by Chesapeake Appalachia when it owned the pipelines itself. Exhibit B, ProPublica

Report.


12
          Id.
13
          Id.
                                                 9
        Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 10 of 54



       35.      Chesapeake Appalachia has, in turn, passed the costs of the Marcellus fee along to

Pennsylvania oil and gas lessors, by deducting the inflated expenses built into the Marcellus fee

from lessors’ royalty payments. Indeed, the Pro Publica Report details how Chesapeake

subsidiaries have even deducted amounts far in excess of their payments to Access Midstream

for gas gathering and transportation services. Id.

       36.      As a result of the Marcellus Gas Gathering Agreement going into effect, the

amounts of Chesapeake Appalachia’s royalty payments to Pennsylvania oil and gas lessors began

to drop significantly, with each increasing cost deduction for charges such as “gathering,”

“transport,” and payments to a “third party.”

       37.      Plaintiff’s royalty statements from Chesapeake Appalachia, attached hereto as

Exhibit C, reflect these wrongful deductions:

              December 21, 2012 Statement (deductions for gathering and third party costs); 14

              January 24, 2013 Statement (deductions for gathering and third party costs);

              February 21, 2013 Statement (deductions for gathering and third party costs);

              March 21, 2013 Statement (deductions for gathering and third party costs);

              April 23, 2013 Statement (deductions for gathering and third party costs);

              May 23, 2013 Statement (deductions for gathering and third party costs);

              June 21, 2013 Statement (deductions for gathering and third party costs);

              July 24, 2013 Statement (deductions for gathering and transportation costs);

              August 22, 2013 Statement (deductions for gathering and third party costs);

              September 23, 2013 Statement (deductions for gathering and third party costs);

              October 23, 2013 Statement (deductions for gathering and third party costs);

14
       The statements do not make clear the meaning of “Third Party” costs but, on information
and belief, these costs include gas gathering and transportation fees paid to Access Midstream
under the Marcellus Gas Gathering Agreement.
                                                10
        Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 11 of 54



              November 22, 2013 Statement (deductions for gathering and third party costs);

              December 23, 2013 Statement (deductions for gathering and third party costs);

              January 31, 2014 Statement (deductions for gathering and fuel costs); and

              February 28, 2014 Statement (deductions for gathering and transportation costs).

       E.       Chesapeake’s Self-Dealing and Collusion with Access Midstream

       38.      As noted, Access Midstream was formed by Chesapeake from a prior Chesapeake

entity named Chesapeake Midstream Partners, L.P., on or about July 24, 2012.15

       39.      Access Midstream is managed and directed by several current and former

Chesapeake officers.

       40.      Access Midstream CEO J. Mike Stice was formerly President and Chief

Operating Officer of Chesapeake Midstream Development, L.P. a wholly-owned subsidiary of

Chesapeake, and Senior Vice President – Natural Gas Projects for Chesapeake.

       41.      As late as December 20, 2012, Mr. Dell’Osso, Jr. had been the Executive Vice

President and Chief Financial Officer of Chesapeake Appalachia. At the same time, Mr.

Dell’Osso was also a member of the board of directors of Access Midstream and the Executive

Vice President and Chief Financial Officer of the following Chesapeake affiliates: Chesapeake

Midstream Development, LLC; Chesapeake Energy Marketing, Inc.; Chesapeake Exploration

LLC and Chesapeake Operating, Inc. Most importantly, Mr. Dell’Osso is and has been, at all

pertinent times, the Executive Vice President and Chief Financial Officer of Chesapeake.

       42.      Thus, both Mr. Stice and Mr. Dell’Osso were formerly officers of a wholly-

owned subsidiary of Chesapeake, responsible for its midstream assets – assets which are now

owned by Access Midstream. Currently, Mr. Dell’Osso is both a director of Access Midstream



15
        July 24, 2012 Access Midstream Press Release.
http://www.accessmidstream.com/Media/News/Articles/Pages/1717606.aspx.
                                             11
        Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 12 of 54



and an officer of Chesapeake, while Mr. Stice is the Chief Executive Officer of Access

Midstream.

       43.     The collusive, non-arm’s length relationship between Chesapeake, Chesapeake

Appalachia, and Access Midstream is further evidenced by the provisions of a Transition

Services Agreement entered into by Chesapeake, certain of its subsidiaries, and Access

Midstream, dated June 15, 2012, and later amended (“Transition Agreement”).16

       44.     The Transition Agreement provides that Access Midstream will pay Chesapeake

for certain services on a going-forward basis, as well as guarantee the “secondment” [sic]

(assignment) of Chesapeake employees to Access Midstream to assist in its operations.17 The

Transition Agreement -- and on information and belief other agreements between Chesapeake,

Chesapeake Appalachia, and Access Midstream -- insures that Chesapeake and certain of its

subsidiaries and affiliates get a rebate of some of the monies they will pay out to Access

Midstream under the Gas Gathering Agreements, in the form of payments for services and

additional assets. See Exhibit B, ProPublica Report.

       45.     Thus, Chesapeake created an entity, Access Midstream, which allowed it to raise

more than $2 Billion of desperately needed capital, in return for which it agreed to pay Access

Midstream supra-competitive fees for gas gathering and transportation services and guarantee an

above-market rate of return on Access Midstream’s purchase price of Chesapeake’s assets over a

15-year term. Offsetting the costs to Chesapeake is Access Midstream’s agreement to purchase

certain services and assets from Chesapeake over time. Facilitating this collusive arrangement is


16
        Access Midstream SEC Form 8-K, Dec. 19, 2012. Ex. 10.2.
http://www.sec.gov/Archives/edgar/data/1483096/000119312512514085/d457818dex102.htm.
17
        Access Midstream SEC Form 8-K, June 20, 2012.
http://www.sec.gov/Archives/edgar/data/1483096/000119312512277276/d370028d8k.htm.
Access Midstream SEC Form 8-K, Dec. 19, 2012.
http://www.sec.gov/Archives/edgar/data/1483096/000119312512508121/d455921d8k.htm .
                                            12
        Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 13 of 54



the fact that Access Midstream is managed and directed by former and current Chesapeake

officers, and makes use of other Chesapeake employees in conducting its operations.

       46.     Finally, in aid of Chesapeake’s ability to make good on its promise to lock in

Access Midstream’s rate of return, Chesapeake Appalachia has deducted the inflated costs for

gas gathering and transportation services paid by Chesapeake to Access Midstream from oil and

gas lessors’ royalty payments. The Defendants have not, of course, shared the real reason behind

this surge in the costs assessed against royalty payments with oil and gas lessors.

       47.     Nor has Chesapeake fully shared the reasons for its increasing gas gathering and

transportation costs with its own shareholders. Chesapeake treats its obligations under the Gas

Gathering Agreements as off-balance sheet arrangements and only recently disclosed in a

footnote in its 2013 SEC Form 10-K, the significant liabilities it has incurred under the Gas

Gathering Agreements.18

                              CLASS ACTION ALLEGATIONS

       48.     Plaintiff brings this action as a class action, pursuant to Fed. R. Civ. P. 23(a) and

(b)(3), on his own behalf and on behalf of all other members of the Class (“Class”), defined as:

               All lessors having oil and gas leases in Pennsylvania with
               Chesapeake Appalachia, LLC, during the period 2012 through the
               date of class notice herein, where Chesapeake Appalachia, LLC
               has subtracted from the lessor’s royalty payment gas gathering and
               transportation costs calculated based on the Gas Gathering
               Agreement entered into by Chesapeake Appalachia, LLC and
               Access Midstream in or around December 2012.

       49.     There are over forty (40) persons who are members of the Class, and the members

of the Class are geographically dispersed throughout the Commonwealth of Pennsylvania and the

United States. Therefore, individual joinder of all members of the Class would be impracticable.


18
       Chesapeake SEC Form 10-K, February 28, 2014 (Note 4 to Consolidated Financial
Statements), at 93. http://www.sec.gov/Archives/edgar/data/895126/000089512614000104/chk-
20131231_10xk.htm.
                                             13
        Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 14 of 54



       50.     Common questions of law or fact exist as to all members of the Class. These

questions predominate over the questions affecting only individual class members. These

common legal or factual questions include:

               a.      Whether Defendants have engaged in a common scheme, plan and course

of conduct to impose inflated gas gathering and transportation costs on oil and gas lessors

through the artifice of an off-balance sheet financing scheme and the monopolistic and non-

arm’s-length pricing structure of the Marcellus Gas Gathering Agreement;

               b.      Whether Defendants’ scheme has resulted in the improper deduction of

inflated gas gathering and transportation costs from Plaintiff and Class members’ royalties and

whether Chesapeake Appalachia failed to pay Plaintiff and Class members the proper due and

owing oil and gas royalties;

               c.      Whether Defendants have been unjustly enriched by deducting inflated

gas gathering and transportation costs and failing to pay Plaintiff and Class members the proper

due and owing oil and gas revenues;

               d.      Whether Class members have suffered damage as a result of Defendants’

conduct; and

               e.      The appropriate measure of damages.

       51.     Plaintiff’s claims are typical of the claims of the Class in that Plaintiff is an oil

and gas lessor to Chesapeake Appalachia and was not paid the due and owing royalties because

of the deductions made pursuant to Defendants’ scheme. Plaintiff, therefore, is no different in

any relevant respect from any other Class member, and the relief sought is common to the Class.

       52.     Plaintiff is an adequate representative of the Class because his interests do not

conflict with the interests of the Class members he seeks to represent, and he has retained




                                                  14
           Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 15 of 54



counsel competent and experienced in conducting complex class action litigation. The interests

of the Class will be adequately protected by Plaintiff and his counsel.

          53.   A class action is superior to other available means for the fair and efficient

adjudication of this dispute. The damages suffered by each individual Class member likely will

be relatively small, especially given the burden and expense of individual prosecution of the

complex litigation necessitated by Defendants’ conduct. Thus, it would be virtually impossible

for the Class members individually to redress effectively the wrongs done to them. Moreover,

even if the Class members themselves could afford to pursue individual cases, it would still not

be preferable to a class action. Individual cases present the potential for inconsistent or

contradictory judgments. By contrast, a class action presents far fewer management difficulties

and provides the benefits of single adjudication, economies of scale, and comprehensive

supervision by a single tribunal.

          54.   In the alternative, the Class may be certified under Fed. R. Civ. P. 23(b)(2)

because Defendants have acted or refused to act on grounds generally applicable to the Class,

thereby making appropriate preliminary and final equitable relief with respect to the Class as a

whole.

                                    FIRST CAUSE OF ACTION

            (Violation of RICO, 18 U.S.C. § 1962(c) and (d), On Behalf of the Class)


          55.   Plaintiff incorporates by reference all previous paragraphs as though set forth

herein.

          56.   Access Midstream and the association-in-fact enterprise of Access Midstream,

Dell’Osso, Chesapeake Appalachia, and Chesapeake, are each an “enterprise” as that term is

used in 18 U.S.C. § 1961(4).



                                                 15
        Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 16 of 54



       57.     Since 2012, the association-in-fact enterprise of Access Midstream, Dell’Osso,

Chesapeake Appalachia, and Chesapeake had the purposes of entering into non-arm’s length

agreements to: (1) aid Chesapeake with its liquidity problems by transferring to it a payment of

more than $2 Billion; (2) guaranteeing Access Midstream supra-competitive fees and a high rate

of return on its multi-billion dollar payment to Chesapeake; (3) rebating to Chesapeake and its

subsidiaries and affiliates some of the inflated fees paid to Access Midstream; and (4) passing on

the inflated fees charged by Access Midstream and paid by Chesapeake and/or its subsidiaries,

through reduced royalty payments to oil and gas lessors, including lessors in Pennsylvania.

       58.     The association-in-fact enterprise of Access Midstream, Dell’Osso, Chesapeake

Appalachia, and Chesapeake were related by the non-arm’s length agreements entered into

between Access Midstream and Chesapeake Appalachia, including the Marcellus Gas Gathering

Agreement, as well as other agreements between Access Midstream and Chesapeake

Appalachia’s parent, Chesapeake, and Chesapeake’s other subsidiaries and affiliates. Dell’Osso

was related to Access Midstream as a member of its board of directors and to Chesapeake

Appalachia as its former CFO and as the current CFO of its parent, Chesapeake.

       59.     The foregoing enterprises have been engaged in activities which affect interstate

commerce in that their gas gathering and transportation charges and deductions have reduced oil

and gas royalty payments to lessors throughout the United States and have been directed against

lessors throughout the Commonwealth of Pennsylvania and other states. Further, the Gas

Gathering Agreements and other non-arm’s length agreements entered into by Defendants and

their co-conspirator, Chesapeake Appalachia, govern assets and employees located throughout

the United States, and prescribe payments to be sent throughout the United States.

       60.     Chesapeake Appalachia, Access Midstream, Chesapeake and Dell’Osso are each

“persons” as that term is used in 18 U.S.C. § 1961(3) (“the RICO Conspirators”).

                                                16
         Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 17 of 54



       61.     Starting in 2012, with the creation, financing and acquisition of the gas gathering

operations of Chesapeake Midstream Operating, L.L.C., and continuing to the present time, the

RICO Conspirators have participated in the conduct of the affairs of each of the enterprises

identified above through a “pattern of racketeering activity” as that phrase is defined in 18

U.S.C. §§ 1961(1) and (5). The RICO Conspirators have shared common management and

direction, including Dell’Osso and Chesapeake, and have entered into non-arm’s length

agreements for the purpose of passing on inflated oil and gas gathering and transportation costs,

through fraudulent royalty statements and payments to lessors, delivered by the mails and wires.

       62.     The conduct of the RICO Conspirators as described in this complaint constituted

the execution of a scheme and artifice to deprive oil and gas lessors throughout the United States

of royalties properly due them by means of fraudulent pretenses and representations through the

use of the United States mail, in violation of 18 U.S.C. § 1341. Their use of the mails formed a

central feature of the scheme and included, by way of example and as described above, sending

oil and gas lessors royalty statements and royalty payments which reflected deductions for vastly

inflated gas gathering and transportation fees incurred by Chesapeake Appalachia and

Chesapeake pursuant to the Marcellus Gas Gathering Agreement. Hundreds, and likely many

thousands, of such royalty statements and royalty payments have been sent by Chesapeake

Appalachia through the mails and wires across state lines. Each of these statements and

payments fraudulently pretended and represented that deductions for gas gathering and

transportation costs were legitimately incurred and constituted permissible deductions from

royalties under the oil and gas leases.

       63.     By way of example, the royalty statements sent to Plaintiff, attached hereto as

Exhibit C, and described in detail in paragraph 37 herein, each represent an instance of mail

fraud on the dates of December 21, 2012; January 24, 2013; February 21, 2013; March 21, 2013;

                                                17
        Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 18 of 54



April 23, 2013; May 23, 2013; June 21, 2013; July 24, 2013; August 22, 2013; September 23,

2013; October 23, 2013; November 22, 2013; December 23, 2013; January 31, 2014; and

February 28, 2014.

       64.     The conduct described above constituted multiple violations of 18 U.S.C. § 1341,

which is a predicate offense for purposes of 18 U.S.C. § 1962(c).

       65.     Further, on a monthly basis since 2012, the RICO Conspirators have sent by wire

thousands of royalty statements and royalty payments to oil and gas lessors which have

fraudulently pretended and represented that deductions for gas gathering and transportation costs

were legitimately incurred and constituted permissible deductions from royalties under the oil

and gas leases. In addition, the RICO Conspirators have, on a monthly basis transferred

payments between themselves by wire, which payments were made pursuant to the non-arm’s

length and monopolistic agreements described herein. This conduct constituted multiple

violations of 18 U.S.C. § 1343, which is a predicate offense for purposes of 18 U.S.C. § 1962(c).

       66.     With full knowledge of the deceptive, fraudulent and unlawful conduct described

herein, the RICO Conspirators have conspired to violate 18 U.S.C. § 1962(c), in violation of 18

U.S.C. § 1962(d). This conspiracy was consummated in 2012, by the non-arm’s length Gas

Gathering Agreements entered into by Access Midstream with certain Chesapeake subsidiaries,

including Chesapeake Appalachia. The Gas Gathering Agreements, including the Marcellus Gas

Gathering Agreement, were the quid pro quo afforded Access Midstream whereby Chesapeake

would guarantee Access Midstream a high rate of return on its purchase price of Chesapeake’s

midstream assets and supra-competitive fees. The RICO Conspirators knew that the Gas

Gathering Agreements, including the Marcellus Gas Gathering Agreement, were not reached at

arm’s-length and, further, that they were not cost-of-service based agreements, as evidenced by

their guaranteed 15% “pre-income tax rate of return on invested capital” to Access Midstream.

                                               18
           Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 19 of 54



The RICO Conspirators also knew that the fees charged by Access Midstream under the Gas

Gathering Agreements, including the Marcellus Gas Gathering Agreement, were far in excess of

the market rates of such fees.

          67.   In addition, the RICO Conspirators also knew and agreed that Access Midstream

would rebate a portion of these inflated fees to Chesapeake and its subsidiaries and affiliates,

ostensibly for the use of other equipment and services to be utilized by Access Midstream.

          68.   The RICO Conspirators also knew and agreed that the inflated gas gathering and

transportation fees would be passed along to Pennsylvania oil and gas lessors by Chesapeake

and/or its subsidiaries in the form of cost deductions from the lessors’ royalty payments.

          69.   The unlawful conduct by the RICO Conspirators alleged above, through Access

Midstream and the association-in-fact enterprise of Access Midstream, Dell’Osso, Chesapeake

Appalachia, and Chesapeake, injured tens of thousands of victims by depriving them of their

rightful royalty payments, was continuous and open ended and was intended to continue, and

indeed, it continues today.

          70.   Plaintiff and the members of the Class were the intended targets of the scheme

that was facilitated by the knowing and purposeful involvement of the RICO Conspirators. The

financial harms suffered by Plaintiff and members of the Class were the direct result of that

conduct and were the intended and reasonably foreseeable consequence of such conduct.

          71.   Pursuant to 18 U.S.C. § 1964(c), Plaintiff and the members of the Class are

entitled to threefold the damages they sustained, together with reasonable attorney’s fees and

costs.

                               SECOND CAUSE OF ACTION
                          (Unjust Enrichment on Behalf of the Class)

          72.   Plaintiff incorporates by reference all previous paragraphs as though set forth

herein.
                                                 19
         Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 20 of 54



       73.     Under the common law doctrine of unjust enrichment, Defendants, by their

policies and actions, benefited from, and increased their profits by effecting a scheme which

deprived Plaintiff and the Class of the full royalties due to them.

       74.     Specifically, Chesapeake benefited from the royalty amounts wrongfully withheld

by its subsidiary, Chesapeake Appalachia, whose financial results are included in Chesapeake’s

and whose costs were substantially reduced by not paying the proper royalty amounts. Access

Midstream benefited from the royalty amounts wrongfully withheld by Chesapeake Appalachia

because some of the monies which should have been paid to oil and gas lessors were, instead,

paid to Access Midstream. Defendant Dell’Osso, as a board member of Access Midstream and

the CFO of Chesapeake, also benefited from the wrongfully withheld royalty amounts.

       75.     Defendants accepted and received the benefits of royalty monies properly due

Plaintiff and the Class. It is inequitable and unjust for Defendants to retain these monies, which

were procured by fraudulent pretenses and representations.

       76.     Plaintiff and the Class are entitled to relief for this unjust enrichment in an amount

equal to the benefits unjustly retained by Defendants, plus interest on these amounts.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of himself and on behalf of the other members of the

Class, requests relief on all causes of action as follows:

       A.      An Order certifying that this action is properly brought and may be maintained as

a class action, that Plaintiff be appointed as Class Representative and Plaintiff’s counsel be

appointed Class Counsel;

       B.      Award Plaintiff and each member of the Class monetary damages as allowed by

law and determined to have been sustained by them, including treble damages pursuant to 18

U.S.C. § 1964(c), together with their costs of suit, including reasonable attorneys’ fees;

                                                  20
           Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 21 of 54



       C.      Enjoin Defendants from continuing their unlawful scheme to force Plaintiff and

the Class to bear inflated gas gathering and transportation costs through reduced royalty

payments;

       D.      An Order requiring an accounting for, and imposition of a constructive trust upon,

all monies received by Defendants as a result of the unlawful and unjust conduct alleged herein;

       E.      Award Plaintiff reasonable attorneys’ fees and costs of this suit, including fees of

experts;

       F.      Award Plaintiff pre- and post-judgment interest; and

       G.      Grant such other and further relief as may be deemed necessary or appropriate.

                                DEMAND FOR TRIAL BY JURY

       Plaintiff demands trial by jury pursuant to Rule 38(b) of the Federal Rules of Civil

Procedure of all issues triable of right by a jury

Dated: March 28, 2014                                     Respectfully submitted,


                                                          s/ Michael D. Donovan
                                                          Michael D. Donovan (PA51895)
                                                          Noah Axler (PA85324)
                                                          DONOVAN AXLER, LLC
                                                          1845 Walnut Street, Suite 1100
                                                          Philadelphia, PA 19103
                                                          Phone: 215-732-6067
                                                          Fax: 215-732-8060
                                                          mdonovan@donovanaxler.com
                                                          naxler@donovanaxler.com

                                                          Robert E. McCann
                                                          McCann & Wall, LLC
                                                          Two Penn Center Plaza
                                                          Philadelphia, PA 19102
                                                          Telephone - 215-569-8488
                                                          Fax - 215-569-8288
                                                          rmccann@mccannwallinjurylaw.com

                                                          Counsel for Plaintiff and the Class

                                                     21
 Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 22 of 54




EXHIBIT A
            Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 23 of 54
                                                                         PAID-UP
                                                                 OIL & GAS LEASE                                   Lease No /

1/07 - PA
This Lease made this 20th day of June, 2007, by and between: James L. Brown, a single maa, of RR 3 Box 28l, Wyalusing, PA 18853,
hereinafter collectively called "Lessor" CHESAPEAKE .M?PALACHIA, L.L.C., an Oklahoma limited liability corapany, 900 Pennsylvania Ave.,
P. O. Box 6070, Charleston, WV 25362, h~reinafter called "Lessee".
            WITNESSETH, that for eu~d in consideration of the premises, and of the mutual covenants and agreements hereinafter set forth, the Lessor
and Lessee agree as follows:
            LEASING CLAUSE. Lessor hereby leases exclusively to Lessee all the oil and gas (mcluding~ bnt not limited to coal seam gas, coalbed methane
gas, coalbed gas, methane gas, gob g~ occluded methandnataral gas and all associated natural gas and other hydrocarbons and non-hydrocarbuns contained
 in, associated with, emitting from, or produced/originm"ing within may formation, gob area, mined-out area, coal seam, and all communicating zones), and ~eir
 liquid or gaseous conslituents, whether hydrocarbon or non-hydrocarbun, underlying the land herein leased, together with such exclusive fights as may be
 necessary or convenient for Lessee, at its electinn, to explore for, deveIop, produce, measure, and market producIion from the Leasehold, and from
 adjoining lands, using methods and techniques which are no{ restricted to current technology, including the fight to conduct geophysical and other
 exploratory tests; to drill, maintain, operate, cease to operate, plug, abandon, and remove wells; to use or instNl muds, elecZric power and telephone facilities,
 and to conslract pipelines wi~ appurtenant facilities, including data acquisition, compression and collection fhcilities fol use in the production and
 transportation of pro&~cts flora the Leasehold or from neighboring lands across the Leasehold, to use oil, gas, and non-domestic water sources, free of
 cost, to store gas of any kind underground, regardless of the source thereof, including the injecting of gas therein and removing the same therefrom; to
 protect stored gas; to operate, maintain, repair, arid remove material and equipment
            DESCRIPTION. The Leasehold is located in the To,amship of Herriek, in the County of Bradford, in the Conmaonwealth of
Pennsylvania, and described as follow’s:

Property Tax Parcel Identification Number: 20-090.00-120-000-000 008.00 ae~

and is bounded formerly or currently as follows:
          On the North by lands of F. Presto.
          On the East by lands of R. Ferguson Trust
          On the South by l~mds of L. Otis
          On the West by lands of D, Berkley; L. Woznicki

  hlcluding lands acquired from James L. Brown and Sherri L. Br~wn, husband and wife, by virtue of deed dined November :~6, 2001, and
  recorded at Instrument #20011~047, and described for the purposes of this agreement as containing a total of 108.00 Leasehold acres, whether
  actually more or less, and including contiguous lands owned by Lessor. This Lease also covers and includes, in addition to that above described, all
  Iand= if any, contiguous or adjacent to or adjoining the land above described and (a) owned or claimed by Lessor, by limitation, prescription,
  possession, reversion or unrecorded instrument or (by ms to which Lessor has a preference right of acquisition. Lessor agrees to execute any
  supplemental instrument requested by Lessee for a more complete or accurate description of said land.
              LEASE TERM. This Lease shall remain in force for a primary term of TL~..~ (10) years from 12:00 A.M. June 20, 2007 (effective date) to
  11:59 P.M. Ju~e 19, 2111’7 (last day of primary ten’n) and shall continue beyond the primary term as to the entirety of the Leasehold if any of the
  following is satisfied: (i) operations are conducted on the Leasehold or lands pooled/unitized therewith in search of oil, gas, or their constituents, or
  (ii) a well deemed by Lessee to be capable of production is located on the Leasehold or lands poolecb’unitized therewith, or (jii) oil or gas, or thefr
  constituents, are produced from the Leasehold or lands pooled/unitized therewith, or (iv) if the Leasehold or lands pooled/unitized therewith is used
  for the underground storage of gas, or for the protection of stored gas, or (v) if presaribed pa2ments are made, or (vi) if Lesson’s operations are
  delayed, postponed or interrupted as a result of any coal, stone or other mining or mining related operation under any existing and effective lease,
  permit or authorizatinn covering such operarions on the leased premises or on other lands affecting the leased premises, such delay, will automatically
  extend the primary, term of this oil and gas lease for a period of time equal to any such delay, postponement or interruption.
 If there is any dispute concerning the extension of this Lease beyond the primary term by reason of any of the a!temative mechanisms specified
  herein, the payment to the Lessor of the prescribed payments provided below shall be conclusive evidence that the Lease has been extended beyond
 the primary term.
              NO A_UTOMATIC TERMI}SATION OR FORFEITURE.
              (A) CONSTRUCTION OF LEASE: The language of this Lease (including, but not limited to, the Lease Penn and Extension of Term
 clauses) shall never be read as language of special iimitation. This Lease shall be construed against tem~ination, forfeiture, cancellation or expiration
  sod in favor of giving etI~ct to the continuation of this Lease where the circumstances exist to maintain this Lease in effect under any of the
 alternative mechanisms set forth above. In connection therma,itk, (i) a well shall be deemed to be capable of production if it has the capacity to
 produce a profit over operating costs, without regard to any capital costs to drill or equip the well, or to deliver the oil or gas to market, and (i0 the
 Lessee shaJl be deemed to be conducting operations in search of oil or gas, or their constituents, if the Lessee is engaged in geophysical and other
 exploratory work including, but not limited to, actiwties to dull au initial well. tc drill a new we!k or to re>ork, stimulate, deepan, sidetrack, frac,
 plug back in the same or different formafion or repair a well or equipment on the Leasehold or ~y lands pooled/unitized therewith (such aetiqties
 shall include, but not be limited to, performing any prdimina~ or preparatory work necessaU tbr d~Tilling, conducting internal technical analysis tu
 initiate and/or further develop a well, obtaining penrdts and approvals associated therewith and may’ include reasonable gaps in activities provided
 that there is a continuum of activities showing a good faith effbrt ~o develop a well or that the cessation or interruption of activities was beyond the
 control of Lessee, including interruptions caused by the acts of third parties over whom Lessee has no control orxegulator2 deiays associated with
 an?, approval process required for conducting such activities).
             (By LIMITATION OF FORFEITURE: This Lease shall never be subject to a civil action or proceeding to enforce a claim of terminatmn,
 cancellafion, expiration or forfeiture due to any action or inaction by the Lessee, including, be* not limited to raakiug any prescribed pa}maents
 authorized under the terms of this Lease, unless the Lessee has received written notice of Lessor’s demand and thereafter fails or refuses to satis~" or
 provide justification responding *o Lessor’s demand wi*hin 60 day’s from the receipt of such notice. If Lessee timely responds to Lessor’s demand,
but in good faith disagrees with Lessor’s position and sets forth the reasons therefore, such a response shall be deemed to satis~’ this provision, this
 Lease shall continue in full force and effect and no fi~rther dmn~es (or other claims for relief) will accrue in Lessor’s favor during the pendency of
the dispute, other than claims for payments that may be due under the terms cf this Lease.
             PA~qVI£NT8 TO LESSOR. In addition to the bonus paid by I.essee for the execution hereof, Lessee covenants to pay Lessor,
proportionate to Lassofs percentage of ownership, as foIlows:
             (A) DELAY RENTAL: To pay" Lessor as Delay Rental, afier the first year, at the rate of five dollars (:$~.0_Q~0" per t~et acre per year payable
 kn advance. The parties hereto agree that this is a Paid-Up Lease with no further Delay Rental and/or Delay in Marketing payments due to
 Lessor during the primary term hereof,
             (By ROYALIT: To pay Lessor as Royalty, less all taxes~ assessments, and adjustments on production from the Le~ehold, as follows:
                       1. OIL: To delivar to the credit of Lessor, free of oust. a Royalty of the equal one-eighth (1/8 part of all oil and an} constituents
therenfproduced and marketed from the Leasehold.
                       2. GAS: ’I’o pay Lessor an amoun~ equal to one-eighth (1/8) of the revenue realized by Lessee for all gas and the constituents
thereof produced and marketed fi’om the Leasehold less the cost to transport, treat and process the gas and any losses m val~mes m point of
measurement that determines the revenue realized by Lessee. Lessee may withhold Royal~ payment until such time as the total withheld exceeds
fifty dollars ($50.00).
             (C) DELAY IN MARKETING: In the event that Lessee drills a well )n the Leasehold or ta*~ds pooIe&’unitJzed therewitlt Ihat Lessee
deems to be capable of productmn, but does sot market produciNe gas. on. or their constm~ents therefrom and there ~ no other basis for extending
this Lease, Lessee shall pay after the.prrmar?., term and aunt such time as marketing ~s established (or Lessee surrenders the Lease. a Delay in
Marketing payment equal in amount and frequency to the mm~ai Delay, Rental payment, and th~s [.ease shall remain in fuI1 force and effect to the
same extent as pa~Tnent of Royal
              (D) SHUT-IN: In the event tha~ production of oil. gas, or thetr constitaants is interrupteo and not marketed for a period of six months,
        Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 24 of 54
    and there is no producing well on the Leasehold or lands pooled/unitized therewith, Lessee shall thereafter, as Royalty for constructive production,
    pay a Shut-in Royalty, equal in amount and frequency to the annual Delay’ Rental payment until such time as production is re-established (or lessee
    surrenders the Lease) and this Lease shaI1 remain in Nil force and effect. During Shut-in, Lessee shall have the right to rework, stimulate, or deepen
    any well on the Leasehold or to drill a new well on the Leasehold in an effb:-t to re-establish production: whether from aa~ original producing
    formation or from a different formation. In the event that the production fror:~ the only producing well on the Leasehold is intert-upted for a period
    ofless than six months, this Lease shaIl remain in Nit force and effect without payment of Royalty or Shut-in Royalty.
               (E) DAivIAGES: Lessee will remove unnecessary equipment and materials and reclaim all disturbed Iands at the completion of activities,
    and Lessee agrees to repair any danaaged improvements to the Iand and pay for the loss of growing crops or marketable timber.
               (F) MANNER OF PAYMENT: Lessee shall make or tender all payments dt~e hereunder by chock, payabIe to I.essor, at Lesson’s last
    Mrown address, and Lessee may withhold any payment pending notification by Lessor of a change in address. Payment may be tendered by mail or
    any comparable method (e.g., Federal Express), and payment is deemed complete upon mailing or dispatch. Where the due date fur any payment
    specified herein falls on a holiday, Saturday or Sunday, payment tendered (mailed or dispatched) on the next business day is timely.
                (G) CI-LaaNGE 1N LAND OWNERSHIP: Lessee shall not be bound by any change in the ownership of the Leasehold until furnished with
    such documentation as Lessee may reasonably require. Pending the receipt of documentation, Lessee may elect either to continue to make or
    withhold payments as if such a change had not occurred.
               (H) TITLE: If Lessee receives evidence that Lessor does not have title to all or any part of the rights herein leased, Lessee may
    immediately withhold payments tlnat would be otherwise due and payable hereunder to Lessor until the adverse claim is fully resolved.
               (I) LIENS: Lessee may at its option pay and discharge any past due taxes, mortgages, judgments, or other liens and encumbrances on or
    against any land or interest included in the Leasehole; and Lessee shall be entitled to recover from the debtor, with legal interest and costs, by
   deduction from any future payments to Lessor or by any other Iawful mem’~s.
               (J) CH~%RACTERIZAFION OF PAYMENTS: Payments set forth herein are covenants, not special limitations, regardless of the manner
   in which these payments mat’ be invoked. Any failure on the pa.~ of the Lessee to timely or oti~ep,vise properly tender payment can never result in an
   automatic termination, expiration, cancellation; or forfeiture of this Lease. Lessor recognizes and acM~owledges that oil and gas lease payments, in
   the form of rental, bonus and royalty,, can vary depending on multiple factors ~d that this t,ease is the product of good faith negotiations. Lessor
   hereby agrees that’the payment terms, as set forth herein, and any bonus payments paid to Lessor constitute fall consideration for the Leasehold.
   Lessor further agrees that such payment terms and 3onus payments are fi,:a] and that Lessor w[1 not seek to amend or modi~’ the lease payments,
   seek additional consideration or register any complaint based upon any differ!rig ~erms which Lessee has or wil! negotiate with any other lessor/oil
   and gas owner
               (K) PAYMENT R£DUCTIONS: If Lessor owns a lesser interest in the oil or gas than the entire undivided fee simple estate, then the
   rentals (except for Delay’ Rental payments as set forth above), royalties and shut-in royalties hereunder shall be paid to Lessor only in the proportion
   which Lesson’s interest bears to the whole and undivided fee.
              UNITIZATION AND POOLING. Lessor grants Lessee the right to pool, unitize, or combine all o: peas of the Leasehold with other lands,
   whether contiguous or not contiguous, leased or unleased, whether owned by Lessee or by others, at a time before or after driIIing to create drilling or
  production units either by contract right or pursuant to govcrnmentaI authorization Pooling or unitizing in one or more instances shall not exhaust
  Lessee’s pooling ~d unitizing rights hereunder, and Lessee is granted the right to change the size, shape, and conditions of opera’.ion or payment of
  any unit created. Lessor agrees to accept and receive out of the production or the revenue realized from the production of such unig such
  proportional share of the Royalty from each unit well as the number of Leasehold acres included in the unit bears to the total number of acres in the
  unit. Otherwise, as to any pa~ of the unit, drilling, operations in preparation tbr drilling, production, or shut-in production from the unit. or payment
  of Royalty, Shut-in Royalty, De!ay in Marketing payment or Delay Rental attributable to any part of the unit (including non-LeasehoI~ land) shalI
  have the same effect upon the terms of this Lease as if a well were located on, or the subject activiD’ agributable to, the Leasehold. In the event of
  conflict or inconsistency between the Leasehold acres ascribed to the Lease and the !oral property tax assessment calculation of the lands covered by
  the Lease, Lessee may,, at its option, rely on the la’aer as being determinative for the purposes of this paragraph.
              FACILITIES. Lessee shall not drill a well within 200 feet of any structure located on the Leasehold without Lesson’s written consent.
  Lessor shall not erect any building or structure, or plant any trees within 200 feet of a weI] or within 25 feet of a pipeline without Lessee’s written
  consent. Lessor shall not improve, modi~,, degrade, or restrict roads and facilities built by Lessee without Lessee’s written consent.
              CONVERSION TO STORAGE. Lessee is hereby granted the right ’~o canve~ the l.easehold or lands pooled/unitized therewith to gas
 storage. At the time of conversion, Lessee shall pay Lesson’s proportionate part for the estimated recoverable gas remaining in the well drilled
 pursuant to this Lease using methods of calculating gas reserves as are genera!ly accepted by the natural gas industry, and, and in the event that all
 wells on the Leasehold and/or lands poe!cO/unitized therewith have permanently ceased production, Lessor shall b£ paid a Conversion to Storage
 payment in an amount equal to Delay Rental for as long thereafter as the Leasehold or lands pooled/unitized therewith is/are used for gas storage or
 for protection of gas storage; such Conversion to Storage payment shal’, first become due upon t>.e next ensuing Delay Renta’, anniversary date. The
 use of any part of the Leasehold or lands pooled or unitized therewith ."or the undergro~md storage of gas, or for the nrotection of stored gas will
 extend this Lease beyond the primal’ term as to all rights granted by this Lease, including but not liraited to production’rights, regardIess of whether
 the production and storage rights are owned together or separate!y
              TITLE AND PNTERESTS. Lessor hereby wad-ares generally and agrees to defend titie to the Leasehold and covenants that I.essee shall
 have quiet enjoyment hereunder and shall have benefit of the doctrine of after acquired title Should any person having title to the Leasehold fail to
 execute this Lease, the Lease shalI nevertheless be binding upon all persons who do execute it as Lessor.
              LEASE DEVELOPMENT. There is no implied covenant to develop or market within the primary term or any extension of term of this
 Lease. There is no covenant to develop the Leasehold within a co,cain time fi-ame, and there shall be no Leasehold forfeit’~re, termination, expiration
 or cancellation for failure to comply with the implied covenan.t to produce. Provisions herein, including, but not limited to, the prescribed payments,
 constitute full compensation for the privileges herein granted.
             COVEN.a2’4TS. This Lease and its expressed or implied covenants shall not be s’abject to temqination, forfeiture of rights, or damages due
 to failure to comply with obligations if compliance is effectively prevented by federal, state, or !oral law, regulation, or decree, or the acts God and~,’or
third parties over whom Lessee has no control.
             RIGHT OF FIRST REFUSAL. If at any time within the primary’ term of this Lease or any continuation or extension thereof, Lessor
receives any bona fide offer, acceptable to Lessor, to grant an additional lease ("Top Lease") covering eli or pa~ of the t.easei~old, Lessee shall have
the continuing option by meeting any such offer to acquire a Top Lease on equivalent temps ar:d conditions. Any offer must be in writing and must
set forth the proposed Lessee’s name, bonus consideration and roya!ty consideration ~o be paid far such Top Lease, and include a copy of the lease
Ibrm to be utilized reflecting a!l pertinent and relevant terms and conditions of the Top Lease. Lessee shall .nave fifteen (I 5) days after receipt )ore
Lessor of a complete copy of any such offer to advise Lessor in writing of its election to enter into an oiI ~d gas lease with Lessor on equivalent
terms ea~d conditions. [f Lessee fails to noti~’ Lessor within the a~i?resaid fifteen (15) day period of its election to meet any such bona f~de offer,
Lessor shall have the right to accept said offer. Any Top Lease granted by Lessor in vie ation, of this provision shall be null and void.
             ARBITRATION. In the event of a disagreement between Lessor and Lessee concerning ~iqis Lease, peffnrma~nce thereunder, or damages
caused by Leasee’s operations, the resolution of el’. such disputes sha!l be determined by arbitration in accordance with the roles of the ,Gmerican
Arbitration Association. All fees and costs associated with the arbitration shall be 5orne equally 3y Lessor and Lessee.
             ENTIRE CONTRACT. The entire agreement between Lessor and Lessee is embodied herein No oral warranties, representations, or
promises have been made or relied upon by either party as an inducement ~o or modificat!an of’~his Lease.
             SURRENDER. Lessee, at any time, and from tree to time, may surrender and cancel this Lease as to all or any part of the Leasehold by
recording a Surrender of Lease and thereupon this Lease, and the rights and obligations of the parties hereunder, shall terminate as to the part so
surrendered; provided, however: that upon each surrender as to any pan oftbe Leasehold, Lessee shall have reasonable and convenient easements for
then existing wells, pipelines, pole lines, roadways and Other faci!ities on the lands su,’xendcred.
             SUCCESSORS. AI1 rights, duties, and liabilities herein beno~ and bind Lesser and Lessee and their heirs, successors, and assigns.
             FORCE MAJEURE. When drilIing, reworking, production or other operations hereunder, or Lessee~s fulfillment of its obligations
hereunder are prevented or de!eyed by such laws~ rules, regulations or orders, or by inabiIity to obtain necessary permits, equipment, services,
material, water, electricity, fuel, access or easements, or by Ere, flood, adverse weather conditions, war, sabotage, rebcilion, insurrection, riot, strike
or labor disputes, or by inability to obtain a satisfactory market for productioo or f~ilure of purchasers or carriers to take or transport such
production, or by any other cause not reasonably wltbin Lessee’s control, this Lease shal not terminate because of such prevention or delay, and, at
        Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 25 of 54
 Lesson’s option, the period of such prevention or delay shall be added to the term hereofi Lessee shall not be liabie/-br breach of any provisions or
 implied covenants of this Lease when @filing, prodaction or other operations are so prevented or delayed.
           SEVEP,-,~BILI’I’Y. If arty provision of this Lease is held invalid or unentbrceable by any court of competent iurisdiction, the other
 provisions of this Agreement wilI remain in ~11 force and effect. Any provision of this Agreement held invalid or ~nenfor~ceable only in part or
 degree will remain in full force and effect to the extent not held invalid or unenforceable.
           COUNTERPARTS. This Lease may be executed in one or more counterparts, each of which will be deemed to be an original copy of this
 Lease and all of which, when taken together, will be deemed to constitute one and the same agreement.
                               SEE ADDENDUM ATTACHED HERETO AND MADE A PART HEREOF

           IN WITNESS WHEREOF, Lessor hereunto se’cs hand and seal


                                                                                               L.- r~wn, a s-ingle man

 Witness                                                                                                                                                 (Seal)

 Witness                                                                                                                                                 (Seal)

 Witness                                                                                                                                                 (Seal)




                                                                  ACKNOWLEDGe, lENT

STATE OF Pennsylvania)
                                             SS:
COLrNTY OF Bradford~
On this the ~ day of~J~ 200"/, before me, the undersigned authoriD,, personally appeared James L. Brown, a single man, who, being
duly sworn according to law, depose and say that he/she/’they executed the foregoing instrument for ~he purposes therein contained.

           ~ WI~ESS ~,~EREOF, I hereunto set my hand and official seal. __                      ~


               COM ,,~(;n~,F~ ~ P~N/NSYLVAN/A                                        Signature,~ota~ Public
                                            ~                                        Name/Nota~’ Pub c (pr nt): ~,~
                   B~ara K. Lord, Notary Pu~ic


              ~ember isem~srb,,ania Associa~isn of Ncta~RPO~TE ACKNOWLEDGMENT


STATE OF                                                        )
                                                                ) SS:
COUNTY OF                                                       )

 On this the __ day of                                 ,2007, before me, the undersigned auzhorib,, personal!>, appeared            , who acknowledged
to be the          of         , and that he/she as such             , being authorized to do so, executed the foregoing instrument for the purposes
therein contained by’ signing the narne of the corporation by hlrnself/’herseif as

           IN" WITNESS WHEREOF, 1 hereunto set my hand and official seal.

My Commission Expires:
                                                                                      Signature,%’ota~ Public
                                                                                     .’,!ame.,%rotaD’ PublJc (print):




Prepared by Kim Snule and return to Chesapeake Appalachia, L.L.C., Land Dept., P. O. Box 6070, Charleston, WV 25362-0070
         Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 26 of 54




                                                           ADDENDUM




This Addendum is attached to and made a part of that certain Oil and Gas Lease dated, June 20, 2007, by and be~’een, James L.
Brown, a single man, as Lessor, and Chesapeake Appalachia, L.L.C., as Lessee. if any of ~he folIowing provisions conflict wit~q
or are inconsistent with any of the printed provisions or terms of this Lease, the fbllowing provisions shaI1 control.


    1.   Location Approval Clause: Lessee and Lessor to mutaaIly agree oa al! drill site, pipeline sad access road locations,
         consent not to be um’easonabiy withheld, delayed or conditioned by Lessor
    2.   Reclamation Clause: Lessee hereby agrees the surface of the leased premises wiI1 be restored as r~ear as praczicaI to the
         contour which existed prior to commencement of operations.
    3.   Water Damage Clause: In the event any activity carried oa by Lessee pursaaa~ to the terms of this lease damages,
         disturbs, or injures any fresh water well or source located on these leased premises, Lessee shaIl at its sole cost sad
         expense ase its best efforts zo correct any such damage, disturbance or injury.




                                                                                          OWFI, a sing e man
Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 27 of 54




EXHIBIT B
                 Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 28 of 54

Chesapeake Energy’s $5 Billion Shuffle
The energy giant raised the cash it needed to survive by slashing royalties it paid property owners
to drill on their land.

by Abrahm Lustgarten
ProPublica, March 13, 2014, 5:45 a.m.




                                                                                                            Joe Drake
(Abrahm Lustgarten for Propublica)

This story was co-published with The Daily Beast.

At the end of 2011, Chesapeake Energy, one of the nation’s biggest oil and gas companies, was teetering on the brink of
failure.

Its legendary chief executive officer, Aubrey McClendon, was being pilloried for questionable deals, its stock price was
getting hammered and the company needed to raise billions of dollars quickly.

The money could be borrowed, but only on onerous terms. Chesapeake, which had burned money on a lavish steel-and-
glass office complex in Oklahoma City even while the selling price for its gas plummeted, already had too much debt.

In the months that followed, Chesapeake executed an adroit escape, raising nearly $5 billion with a previously undisclosed
twist: By gouging many rural landowners out of royalty payments they were supposed to receive in exchange for allowing
the company to drill for natural gas on their property.

In lawsuits in state after state, private landowners have won cases accusing companies like Chesapeake of stiffing them on
royalties they were due. Federal investigators have repeatedly identified underpayments of royalties for drilling on federal
                  Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 29 of 54
lands, including a case in which Chesapeake was fined $765,000 for “knowing or willful submission of inaccurate
information” last year.

Last month, Pennsylvania governor Tom Corbett, who is seeking reelection, sent a letter to Chesapeake’s CEO saying the
company’s expense billing “defies logic” and called for the state Attorney General to open an investigation.

McClendon, a swashbuckling executive and fracking pioneer, was ultimately pushed out of his job. But the impact of the
financial maneuvers that he made to save the company will reverberate for years. The winners, aside from Chesapeake,
were a competing oil company and a New York private equity firm that fronted much of the money in exchange for
promises of double-digit returns for the next two decades.

The losers were landowners in Pennsylvania and elsewhere who leased their land to Chesapeake and saw their hopes of
cashing in on the gas-drilling boom vanish without explanation.

People like Joe Drake.

“I got the check out of the mail… I saw what the gross was,” said Drake, a third-generation Pennsylvania farmer
whose monthly royalty payments for the same amount of gas plummeted from $5,300 in July 2012 to $541 last
February. This sort of precipitous drop can reflect gyrations in the price of gas. But in this case, Drake’s shrinking check
resulted from a corporate decision by Chesapeake to radically reinterpret the terms of the deal it had struck to drill on his
land. “If you or I did that we’d be in jail,” Drake said.

Chesapeake’s conduct is part of a larger national pattern in which many giant energy companies have maneuvered to pay
as little as possible to the owners of the land they drill. Last year, a ProPublica investigation found that Pennsylvania
landowners were paying ever-higher fees to companies for transporting their gas to market, and that Chesapeake was
charging more than other companies in the region. The question was “why”?

ProPublica pieced together the story of how Chesapeake shifted borrowing costs to landowners from documents filed with
the U.S. Securities and Exchange Commission, interviews with landowners, people who worked for the company and
employees at other oil and gas concerns.
The deals took advantage of a simple economic principle: Monopoly power.

Boiled down to basics, they worked like this: When energy companies lease land above the shale rock that contains
natural gas, they typically agree to pay the owner the market price for any gas they find, minus certain expenses.

Federal rules limit the tolls that can be charged on inter-state pipelines to prevent gouging. But drilling companies like
Chesapeake can levy any fees they want for moving gas through local pipelines, known in the industry as gathering lines,
that link backwoods wells to the nation’s interstate pipelines. Property owners have no alternative but to pay up. There’s
no other practical way to transport natural gas to market.

Chesapeake took full advantage of this. In a series of deals, it sold off the network of local pipelines it had built in
Pennsylvania, Ohio, Louisiana, Texas and the Midwest to a newly formed company that had evolved out of Chesapeake
itself, raising $4.76 billion in cash.

In exchange, Chesapeake promised the new company, Access Midstream, that it would send much of the gas it discovered
for at least the next decade through those pipes. Chesapeake pledged to pay Access enough in fees to repay the $5 billion
plus a 15 percent return on its pipelines.

That much profit was possible only if Access charged Chesapeake significantly more for its services. And that’s exactly
what appears to have happened: While the precise details of Access’ pricing remains private, immediately after the
transactions Access reported to the SEC that it collected more money to move each unit of gas, while Chesapeake
reported that it also paid more to have that gas moved. Access said that gathering fees are its predominant source of
income, and that Chesapeake accounts for 84 percent of the company’s business.
                 Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 30 of 54
What’s more, SEC documents show, Chesapeake
retained a stake in the gathering process. While
Chesapeake collected fees from landowners like Drake
to cover the costs of what it paid Access to move the
gas, Access in turn paid Chesapeake for equipment it
used to complete that process, circulating at least a
portion of the money back to Chesapeake.
ProPublica repeatedly sought comment and explanations
from both Chesapeake and Access Midstream over the
course of several months. Both companies declined to
make executives available to discuss the deals or to
respond to written questions submitted by ProPublica.
Days after the last of the deals closed, Drake and other
landowners learned the expense of sending their gas
through Access’s pipelines would eat up nearly all of the
money they had been previously earning from their
wells. Some saw their monthly checks fall by as much as
94 percent.
An executive at a rival company who reviewed the deal
at ProPublica’s request said it looked like Chesapeake
had found a way to make the landowners pay the
principal and interest on what amounts to a multi-billion
loan to the company from Access Midstream.
 “They were trying to figure out any way to raise money
and keep their company alive,’’ said the executive, who
declined to be named because it would jeopardize his
dealings with Chesapeake. “I think they looked at it as
an opportunity to effectively get disguised
financing…that is going to be repaid at a premium.’’
                           ***
At 54, Joe Drake guns his six-wheeler up a steep rock-
rutted trail on the backwoods of his 494-acre tract and
points to his property line, marked by a large maple in a
sea of indistinguishable trees. He knows where it lies,
because as a kid his father made him walk that line to
string barbed wire. The wire is long gone, but a rusted
snag remains entombed in the bark. Back then, the
Drakes ran a dairy farm in these pastures.
“It’s just something you’ve got in your blood that you
do,” Drake said. “But dairy farmers are a dying breed…
It was a good way of life.”
                  Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 31 of 54
Today, the milking stalls have been ripped out of a long barn that still carries the stench of their manure, but stores 20-foot
stacks of bailed hay instead. Drake sold all 187 head of cattle two years ago, pinched by regulated milk prices and the
rising costs of independent farming. He took out a second mortgage to keep the farm afloat.
Across the road, past his house and just beyond a stand of oak and ash, the hillside’s natural shape transitions to a steep
slope of pushed dirt, capped by a 7-acre flat the size of a large gravel parking lot. In the middle stands a 6-foot stack of
steel pipes and valves – a gas well.
When Chesapeake arrived at Drake’s door, he was optimistic. Drake plastered a “Drill, baby, drill” bumper sticker in the
window of his Ford F-250 pickup. He welcomed the chance to draw an easy income from his land, and was unswayed
when his neighbors raised questions about the environmental risks of drilling. Chesapeake promised Drake one-eighth the
value of whatever it made from his well. It seemed like a fair deal.
If any driller was going to make money for Drake, he thought, it would be Chesapeake. The company had built an empire
off finding and drilling natural gas discoveries as the fracking boom rolled across the country. With uncanny foresight, its
founder, McClendon, locked up exclusive access to immense tracts of land across the country by promising property
owners that their lives would be transformed by the wealth the gas under it would bring.
Then the company drilled furiously -- in Oklahoma, then Texas, Louisiana and later in Pennsylvania’s Marcellus Shale –
catapulting itself to the rank of second-largest producer of natural gas in the United States. It made McClendon – who
snatched up a stake in the Oklahoma City Thunder basketball team and moved into a stone mansion in the posh Oklahoma
City suburb of Nichols Hills -- one of the richest men in the world.
McClendon – named by Forbes in 2011 as “America’s Most Reckless Billionaire” -- would find his way into plenty of
personal trouble. He took a personal stake in Chesapeake’s wells, and then liquidated his stock in the company in order to
cover his own losses, rattling investors and ringing corporate governance alarm bells. He drew scrutiny for selling his $12
million antique map collection to the company and ire for taking a $75 million bonus as Chesapeake struggled.
In 2012, he borrowed as much as a billion dollars from the company’s private equity partners to fund his private
interests. Separately, an investigation by Reuters alleged Chesapeake had rigged land leasing prices in Michigan, under
McClendon’s direction, sparking a federal criminal probe.
But McClendon’s overarching design for the business nonetheless made it a formidable player. Chesapeake aggressively
pursued business opportunities beyond its drilling. It created interlocking businesses and took advantage of tax breaks that
deliver out-sized benefits to energy companies.
By structuring itself this way, Chesapeake earned a slice of profit from each step. Chesapeake’s subsidiaries trucked the
drilling materials, drilled the wells, fracked the gas, gathered and piped it away to a hub, and then marketed the end
product – what economists call vertical integration. In fact, he built Chesapeake into a powerhouse, an echo of the old
Standard Oil empire, positioned to control almost every variable and armed with the leverage to get its way.
Neither McClendon nor his staff responded to requests for comment for this article.
From early on, the company viewed the local pipelines as a profit source. Chesapeake formed subsidiaries to build and
run the lines, then spun them off into a separate, publicly traded company. That company would eventually evolve into
Access Midstream, when Chesapeake sold its shares – one of the three deals – for $2 billion in 2012.
The strategy paid dividends. At Chesapeake’s headquarters, a group of new, distinctively-designed office buildings went
up, with views south over the state capital and the city’s small skyline. The company lavished its employees with perks,
too. “They’ve got a 72,000-square-foot gym, free trainers… free Thunder tickets,” said Andrea Watiker, who scheduled
pipeline capacity for gas traders in one of the company’s new towers.
Confident he was in good hands, Drake endured the trucks, dirt and noise that accompanied gas drilling and signed
agreements that allowed Chesapeake to run pipelines across his fields. To transport the gas from Drake’s well,
Chesapeake built a pipeline that stretched south from within spitting distance of the New York border, cutting a wide
swath through the forest. Then it went down beyond the white-spired church in Litchfield, and ran some 35 miles further
to its handoff at the Tennessee interstate pipeline near the Susquehanna River.
What Drake didn’t know at the time was that the pipeline was more than a way to move his gas to market. It would
become part of a strategy to make more money off of Drake himself.
                                                             ***
                  Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 32 of 54
When the first gas flowed from the well on Drake’s land in July 2012, it was abundant, and the royalty checks were fat.
“We was hoping to get these loans paid off…with the big money,” said Drake, who earned more than $59,400 from the
first few months of production, referring to the mortgages on his farm.
That year, many Pennsylvania landowners began receiving similarly sized payments as thousands of new wells – many of
them drilled by Chesapeake -- finally began producing gas. Pennsylvania fast approached Texas as the largest source of
natural gas in the country, and with it, the prosperity long promised to this rural part of the United States seemed about to
arrive.
But then, in January 2013, without warning or explanation, the expenses withheld from Chesapeake’s royalty checks for
use of the gathering pipelines tripled. Drake’s income dwindled. His contract with Chesapeake – and Pennsylvania law
that sets a minimum royalty share in the state – promised him at least 12.5 percent of the value of the gas. Drake says the
company led him to believe any expenses would be negligible. “Well, they lied.”
A few miles away, the same month, his brother-in-law had 94 percent of his gas income withheld to pay for what
Chesapeake called “gathering fees.” Others across the northern part of the state also saw their income slashed. “I’ve got a
stack,” said Taunya Rosenbloom, a lawyer representing Pennsylvania landowners with natural gas leases. She pulled the
statements of all of her Chesapeake clients into an eight-inch pile on her desk. “Everyone is having this issue.”
Drake found the statements Chesapeake mailed him each month mystifying. He pored over the papers, hired a lawyer,
compared notes with his neighbors, but couldn’t make sense of the charges.




Other Pennsylvanians were similarly baffled. Sometimes, Chesapeake charged different fees to neighbors whose wells fed
into the same gathering line. Other times, companies that had partnered with Chesapeake on the same well charged vastly
less for expenses. No one at the Chesapeake could seem to explain how the charges were set.
“There is no rhyme or reason why one client would have such an exorbitant amount taken out when another no more than
3 miles away has only 20 percent of their royalty taken,” said Harold Moyer, an accountant in Bradford County, Pa., who
represents more than 150 landowners with royalty rights. Moyer said he saw a dramatic difference between what
Chesapeake usually charged compared to other energy companies in the area.
Different contracts may entitle Chesapeake to charge varying amounts. Some of the leases examined by ProPublica limit a
landowner’s share of expenses to 12.5 percent – or the same as their share of the proceeds. Other contracts prohibit
Chesapeake from withholding any expenses at all. Drake’s contract appears to allow Chesapeake to recoup as much
money as it wants; it stipulates that he can be charged for the expense of gathering and transporting his gas without
specifying his share of such expenses.
Gas drillers differ significantly in how much they charge landowners for expenses. The Norwegian energy company
Statoil owns a portion of the gas extracted from Drake’s well, as well as a portion of the gathering line that moves the gas
to an interstate pipeline. Yet Statoil rakes off virtually nothing for its expenses, according to its statements. Statoil told
ProPublica that it sells its gas independently and makes decisions about billing separately from Chesapeake.
“When it comes to deciding which, if any, deductions are appropriate, we make that assessment according to the terms of
each lease and the applicable laws,” wrote Ola Morten Aanestad, in an e-mailed response to questions.
                  Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 33 of 54




                                                                                                            Neighboring
workover rig in Sayre, PA (Abrahm Lustgarten for Propublica)
Drake peers out the window, over the hills that descend from his porch into a valley brightening with the changing colors
of fall, and scowls. He can’t stand being indoors. He’s worried that he’ll spend most of next hunting season here at this
table, trying to decipher Chesapeake’s statements. His monthly gas statements pile up, unorganized, on the kitchen table,
below a rack of deer antlers and beside two empty cans of Coors Light and a camouflage baseball cap.
Drake’s gathering pipeline only extends a few dozen miles, far less distance than the interstate pipeline it feeds into that
carries his gas through New Jersey towards White Plains, NY. Yet public documents filed with the Federal Energy
Regulatory Commissionshow it only cost about $.38 – on average -- to move a unit of gas on the interstate system – a
fraction of the $2.94 Chesapeakecharged Drake to move a unit of gas a vastly shorter distance that February.
“Nobody can tell you why or how come,” Drake said. “They pass the buck, they tell you to call this person, and you are
lucky if you can even get an answering machine.”
Chesapeake declined to explain its charges to Drake or to ProPublica. When a ProPublica reporter visited Chesapeake’s
headquarters in Oklahoma City, the company’s director of external communications sent a message that he was “booked
solid” and couldn’t talk.
                                                             ***
There has long been dispute over how drilling companies calculate royalty payments due landowners.
A 2007 report commissioned from a forensic oil and gas accountant by the National Association of Royalty Owners
(NARO) – an organization representing landowners in their dealings with the oil and gas industry – found that almost
every company it examined had “used affiliates and subsidiaries to reduce income to royalty owners and taxing
authorities.”
Nine out of 10 of the top producers in Colorado, Texas, Arkansas and Oklahoma – including ConocoPhillips, Chevron,
BP and Chesapeake -- had used subsidiaries to sell their gas for significantly more than the amount they reported to
landowners, according to the report. They inflated their expenses, too – at least according to the six companies that
provided that level of detail for the report -- charging landowners, on average, 43 percent more than what they actually
paid to handle the gas. (Neither Chevron nor Chesapeake provided information about their expense deductions.)
ConocoPhillips and BP declined to comment for this article. Chevron did not respond to a request for comment.
                  Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 34 of 54
Other companies have been ensnared in similar controversies. The giant pipeline company, Kinder Morgan, which also
declined to speak to ProPublica, has been accused by Montezuma County, Colo., of overstating its transportation and
other expenses, andunderpaying $2 million in taxes as a result. (Kinder Morgan has paid that bill, but is appealing the
decision.) Chevron has faced multiple lawsuits for underpaying royalties and overstating expense deductions because of
alleged self-dealing through its affiliate relationships, including a 2009 case the company settled with the U.S. Department
of Justice for $45 million.
“Every company has been involved,” said Jeffrey Matthews, a vice president and forensic accounting expert at Charles
River Associates, a consulting firm, in a lecture to landowners and oil and gas industry accountants in Houston. “If you’re
dealing with related parties,’’ the technical term for the sort of inter-locking subsidiaries created by Chesapeake, “the
costs can be double, or triple. You don’t know if you are paying for something two to three times over.”
Even so, Chesapeake stands out among its peers and is widely known to interpret contracts to match its strategies,
executives in the oil and gas industry say.
The company has faced numerous lawsuits – filed by the billionaire Ed Bass, and the city of Fort Worth, among others --
claiming it misrepresented its expenses. Chesapeake has paid hundreds of millions of dollars in settlements and judgments
in such cases, including a $7.5 million settlement with Pennsylvania landowners last fall.
One Oklahoma lawsuit, brought by other oil companies that had partnered with Chesapeake, alleged that Chesapeake
cheated them out of the final sales price of their gas and artificially inflated its operating expenses, in part by folding in
the salaries of high-level management, the cost of seminars they attended, and rent and office expenses for field offices.
The suit was settled in late 2004 for $6.5 million. Chesapeake denied any wrongdoing, and the settlement explicitly states
that Chesapeake did not agree to “change the practices complained of” in the lawsuit.




                                                                                                               Joe Drake
surveys the well pad located on his property. (Abrahm Lustgarten for Propublica)
“They were making excessive, unwarranted, and unauthorized charges,” said Charles Watson, an Oklahoma attorney
involved in the case. “I don’t think it’s mistaken interpretation, I think it’s an intentional accounting maneuver to reduce
the amount of money going to the royalty owners and increase the amount of money going to the operator.”
Chesapeake declined to comment about the case.
For Drake to know how Chesapeake calculated his gathering costs, he has to pay lawyers and accountants to audit the
company, or take his grievance to arbitration, a process that would cost him tens of thousands of dollars. In either case, he
would need to see the purchase agreements that describe the company’s gas sales in detail. They list far more precisely
than Drake’s own statements exactly what costs were incurred, how much gas might have been lost along the way or used
by the company for its own purposes, what marketing fees Chesapeake’s subsidiary charged, and the final, real price of
the gas.
                  Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 35 of 54
But Chesapeake isn’t required to share these agreements. They are proprietary.
“When it comes to production expense,” said Charles River’s Matthews, “you’re at their mercy.”
                                                             ***
The deals that led to much higher expense charges for Drake and his neighbors involve some sophisticated financial
engineering.
Over 12 months, Chesapeake sold off a significant portion of its nationwide system of gathering pipelines in three
separate transactions. By December 2012, almost all of the pipes were controlled by a single company – Chesapeake's
former affiliate, Access Midstream. Taken together, the sales brought $4.76 billion in cash into Chesapeake’s coffers.
The reason behind the moves was simple: All that profligate spending – the Oklahoma City offices, corporate jets and
huge executive salaries -- had come at roughly the same time that the price of gas tumbled to historic lows, analysts at
several Wall Street investment firms told ProPublica. Chesapeake “desperately needed cash,” observed Tony Say, who
once headed Chesapeake’s Marketing division – the same part of the company that now handles transportation for the gas.
In its securities filings, Chesapeake said that the deals brought the company $1.76 billion more than it had invested to
build and maintain its pipelines and the companies that ran them, leaving the impression that the sales were an unqualified
boon for Chesapeake.
But a look at an SEC filing by Access Midstream tells a different story: Chesapeake was going to have to give much of
that money back.
On the same day as the last of the major sales, Chesapeake signed long-term contractspledging to pay Access a minimum
fee for transporting its gas. In some cases, the fee held no matter what happened to the price of gas, or even how little of it
flowed out of Chesapeake’s wells.
Chesapeake also promised to connect every new well it drilled to Access’s lines for the next 15 years in Ohio’s Utica
Shale, a potentially lucrative emerging drilling field, andmade similar agreements elsewhere.
According to ProPublica projections based on figures disclosed by the companies in late 2013, Chesapeake’s
commitments would have it paying Access a whopping $800 million each year. Over ten years, the contracts would
generate nearly twice as much money as Access had paid Chesapeake for its businesses in the first place.




                                                                                                               (Abrahm
Lustgarten for Propublica)
                  Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 36 of 54
In plain words, Chesapeake and a company made up of its old subsidiaries were passing money back-and-forth between
each other, in a deal that added little productive capacity but allowed both sides of the transaction to rake in billions of
dollars.
Access’ chief executive, J. Mike Stice, told a group of investment banking analysts last September that the deals
amounted to a ”low-risk business model” that “most people haven’t understood.”
“Nobody really has the access to contractual growth that [Access Midstream] has,” Stice said.“It doesn’t get any better
than this.”
The SEC filings provide other detail about the ways that the two companies devised to remain inextricably linked, even
though Chesapeake has sold the stake it once had in Access.
At the same time it signed its contracts, Access pledged to subcontract a slice of its business back – again -- to companies
still owned by Chesapeake. It also agreed to buy industrial equipment used to compress the gas for the pipelines from a
company owned by Chesapeake. In essence, Chesapeake would get a rebate on the fees it had guaranteed to Access.
Chesapeake never answered questions about whether that rebate was figured in to the price it charged Joe Drake and his
neighbors.
In its royalty statements to Joe Drake, Chesapeake says the expenses it had deducted reflect what it costs the company to
move his gas. The company has said in public statements about the royalty disagreements in Pennsylvania that it is merely
recouping its costs.
But ProPublica’s projections drawn from figures previously reported by both companies show that Chesapeake could earn
back billions of dollars of the transportation fees it is paying Access over the next 10 years.
There are other ties between the two companies. Access’s Chief Executive, Stice, once worked for McClendon as the
chief operating officer of one of the companies that used to run the pipelines. Chesapeake’s chief financial officer,
Dominic del Osso, sits on the board of Access Midstream Partners, and as of 2011, according to SEC records, owned
thousands of shares of Access stock.
The relationships raise questions about Chesapeake’s assertions that its contracts are arm’s-length agreements, and that its
expenses reflect its true cost of operating.
“They had a lot of disguised debt,” said Philip Weiss, a chief investment analyst with Baltimore Washington Financial
Advisors, who has covered Chesapeake over the years, and was often concerned that the company has understated its
financial obligations. In this case, he said, Chesapeake’s expensive contracts with Access might not just be the cost of
operating, but another unusual long-term financial obligation that would weigh down the company, but which wouldn’t be
reflected in the normal measures of debt. “The use of off-balance-sheet debt is often a way to try to avoid getting as much
investor scrutiny.”
For six months Chesapeake declined to answer questions about these discrepancies posed by ProPublica. But in its latest
annual financial filings made public just two weeks ago, Chesapeake noted for the first time that it had $36 billion worth
of what it called “off-balance-sheet arrangements,” including $17 billion of long-term commitments to buy gathering
services. This appears to be the first time the company has acknowledged that it owes more money than what has been
identified as debts in previous SEC filings.
In the filings, Chesapeake said that the $17 billion figure didn’t include reimbursement from royalty owners, and that
landowners and corporate partners alike “where appropriate, will be responsible for their proportionate share of these
costs.”
In an earlier, September 2013 quarterly filing, there were hints of the same activity, but with no disclosure of the salient
details to shareholders that might help them understand what was really going on. Chesapeake reported that its expenses
related to its pipeline and marketing business roughly doubled in the months after it sold its pipelines, compared to the
same period a year earlier, and that its revenues for that part of its business also increased accordingly, covering the new
costs. Chesapeake told investors it had cost the company more than $8 to transport a cubic foot of gas or its oil equivalent
– an astronomical amount unheard of in the energy industry.
“Something is wrong with this calculation,” said Fadel Gheit, a seasoned industry analyst for the investment firm
Oppenheimer, who estimated the figure was off by a decimal point before later confirming that it matched the numbers
Chesapeake had reported to the SEC. “It can’t be.”
                  Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 37 of 54
In fact, none of the financial analysts who cover Chesapeake that ProPublica spoke with could explain the explosion in
Chesapeake’s marketing and transportation revenues and expenses using oil sales alone.
“The change in marketing, gathering, compression revenue and expense is staggering,” wrote Kevin Kaiser, a financial
analyst with Hedgeye, a private equity group in New York, in an email to ProPublica.
Neither Chesapeake’s investor relations group, nor its media staff would comment on whether the deals amounted to
disguised debt that landowners would repay. In interviews, one former Chesapeake employee with knowledge of the
company’s operations dismissed the notion that Chesapeake was essentially paying back an off-balance-sheet loan by
paying unusually high fees for use of the pipelines.
“The timing supports that --- that Chesapeake got paid a lot of money and the gathering fees get paid back over time, and
it looks like a loan arrangement,” said the former employee. “But to jump to the conclusion that the whole thing is a sham
and a means by which they are going to defraud royalty owners is not true.”
Only in its latest filing at the end of February, after months of queries from ProPublica, did Chesapeake add a note – two
sentences in 299 pages – stating that its contracts with Access and other companies played into the rising figures. But the
company did not specify how much.
And to the extent that the real costs of gathering and transporting gas can be gleaned from securities reports and Joe
Drake’s own statements, there’s still a big gap between what Chesapeake reports it paid out, and what Access reports it
received for gathering services.
In the mean time, one thing is for sure: all the escalating costs, side deals, and unexplained debt aside, Access is making
more money than ever, while Chesapeake – so recently fighting to stay alive -- has emerged from its troubles and is
turning a profit.
Joe Drake, on the other hand, is almost back to where he began.
He recently cancelled a fishing trip to Canada and doubled back on the question of how to make a living from the farm.
With his livestock gone he will now focus on growing and bundling hay, which he will sell to other farms so they can feed
their animals. The natural gas boom has become little more than a sideshow.
“We are surviving,” he said. “But we learned that a good old handshake don’t cut it anymore."
Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 38 of 54




EXHIBIT C
Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 39 of 54
Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 40 of 54
Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 41 of 54
Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 42 of 54
Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 43 of 54
Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 44 of 54
Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 45 of 54
Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 46 of 54
Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 47 of 54
Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 48 of 54
Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 49 of 54
Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 50 of 54
Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 51 of 54
Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 52 of 54
Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 53 of 54
Case 3:14-cv-00591-MEM Document 1 Filed 03/28/14 Page 54 of 54
